Case 15-00348-5-DMW          Doc 74 Filed 01/15/19 Entered 01/15/19 12:28:21             Page 1 of 10


                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    RALEIGH DIVISION

  IN RE:

  ELTON LEE JOSEPH,                                 CASE NO. 15-00348-5-DMW
                                                    CHAPTER 7
           DEBTOR.

       CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT,
       CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                  AND APPLICATION TO BE DISCHARGED (TDR)

           Joseph M. Lischwe, chapter 7 trustee, submits this Final Account, Certification that the
   Estate has been Fully Administered and Application to be Discharged.

         1)       All funds on hand have been distributed in accordance with the Trustee’s Final
  Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
  administered and all assets and funds which have come under the trustee’s control in this case
  have been properly accounted for as provided by law. The trustee hereby requests to be
  discharged from further duties as a trustee.

         2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
  claims discharged without payment, and expenses of administration is provided below:


  Assets Abandoned:           $540,000.00              Assets Exempt:       $11,310.00
  (without deducting any secured claims)

  Total Distributions to       $0.00                   Claims Discharged
  Claimants:                                           Without Payment: $5,620,196.19

  Total Expenses of
  Administration:              $832.50


          3)      Total gross receipts of $4,332.50 (see Exhibit 1), minus funds paid to the
  debtor(s) and third parties of $3,500.00 (see Exhibit 2), yielded net receipts of $832.50 from the
  liquidation of the property of the estate, which was distributed as follows:

                                CLAIMS             CLAIMS            CLAIMS            CLAIMS
                              SCHEDULED           ASSERTED          ALLOWED             PAID
    Secured Claims
    (from Exhibit 3)           $6,561,902.42       $739,984.38       $739,984.38             $0.00
    Priority Claims:
Case 15-00348-5-DMW        Doc 74 Filed 01/15/19 Entered 01/15/19 12:28:21             Page 2 of 10


    Chapter 7 Admin
    Fees and Charges                     NA         $3,989.82         $3,989.82         $832.50
     (from Exhibit 4)
    Prior Chapter Admin
    Fees and Charges                     NA              $0.00            $0.00            $0.00
    (from Exhibit 5)
    Priority Unsecured
    Claims                      $201,590.12      $1,432,878.0      $1,430,770.2            $0.00
    (From Exhibit 6)                                        0                 4
    General Unsecured
    Claims (from               $2,422,901.23     $3,692,296.8      $3,691,055.3            $0.00
    Exhibit 7)                                              4                 4
    Total
    Disbursements              $9,186,393.77     $5,869,149.0      $5,865,799.7         $832.50
                                                            4                 8

          4). This case was originally filed under chapter 7 on 01/20/2015. The case was pending
  for -1380 months.

         5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the Bankruptcy Administrator.

          6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 01/15/2019                        By: /Joseph M. Lischwe
                                                      Trustee
                                                          /s/ Joseph M. Lischwe
Case 15-00348-5-DMW              Doc 74 Filed 01/15/19 Entered 01/15/19 12:28:21                     Page 3 of 10


                                                     EXHIBITS TO
                                                 FINAL ACCOUNT

  EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                   UNIFORM                          AMOUNT
                                                                     TRAN. CODE                       RECEIVED
  2009 Toyota Avalon. 100k miles. Resale value                        1229-000                          $4,332.50
  TOTAL GROSS RECEIPTS                                                                                  $4,332.50

  EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                PAYEE                               DESCRIPTION                   UNIFOR               AMOUNT
                                                                                     M                    PAID
                                                                                   TRAN.
                                                                                   CODE
  Sasser Law Firm                      Exemptions                                 8100-002              $3,500.00
  TOTAL FUNDS PAID TO                                                                                   $3,500.00
  DEBTOR AND THIRD PARTIES

  EXHIBIT 3 – SECURED CLAIMS

   CLAIM         CLAIMANT           UNIFORM            CLAIMS            CLAIMS   CLAIMS                CLAIMS
  NUMBER                           TRAN. CODE       SCHEDULED          ASSERTED ALLOWED                   PAID
       4      INTERNAL               4110-000               $0.00       $736,147.18   $736,147.1           $0.00
              REVENUE                                                                          8
              SERVICE
       8      NC Department          4110-000               $0.00         $3,837.20    $3,837.20           $0.00
              of Revenue
              Internal Revenue       4300-000         $565,878.57             $0.00          $0.00         $0.00
              Service
              Internal Revenue       4300-000         $204,745.63             $0.00          $0.00         $0.00
              Service
              Internal Revenue       4300-000        $1,255,025.52            $0.00          $0.00         $0.00
              Service
              Internal Revenue       4300-000         $565,878.57             $0.00          $0.00         $0.00
              Service
              Internal Revenue       4300-000        $1,021,727.89            $0.00          $0.00         $0.00
              Service
              Internal Revenue       4300-000         $740,111.24             $0.00          $0.00         $0.00
              Service
              Internal Revenue       4300-000         $565,878.57             $0.00          $0.00         $0.00
              Service
              Internal Revenue       4300-000        $1,255,025.52            $0.00          $0.00         $0.00
              Service
              Internal Revenue       4300-000         $204,745.63             $0.00          $0.00         $0.00
              Service
              NC Department          4800-000           $1,606.04             $0.00          $0.00         $0.00
              of Revenue
              NC Department          4800-000         $181,279.24             $0.00          $0.00         $0.00
Case 15-00348-5-DMW               Doc 74 Filed 01/15/19 Entered 01/15/19 12:28:21                     Page 4 of 10


                of Revenue
  TOTAL SECURED CLAIMS                             $6,561,902.42       $739,984.38       $739,984.3           $0.00
                                                                                                  8

    EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

           PAYEE              UNIFORM            CLAIMS         CLAIMS              CLAIMS                 CLAIMS
                             TRAN. CODE       SCHEDULED       ASSERTED            ALLOWED                    PAID
  Joseph M. Lischwe,            2100-000             NA             $208.13             $208.13              $35.74
  Trustee
  Joseph M. Lischwe,            2200-000             NA             $139.69             $139.69              $23.98
  Trustee
  International Sureties,       2300-000             NA               $0.00               $0.00               $4.16
  LTD.
  Integrity Bank                2600-000             NA               $0.00               $0.00              $43.35
  Rabobank, N.A.                2600-000             NA               $0.00               $0.00             $100.00
  Nelson Mullins Riley          3110-000             NA            $3,642.00           $3,642.00            $625.27
  & Scarborough LLP,
  Attorney for Trustee
  TOTAL CHAPTER 7 ADMIN. FEES AND                    NA            $3,989.82           $3,989.82            $832.50
  CHARGES

   EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
   NONE

   EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

   CLAIM           CLAIMANT           UNIFORM         CLAIMS            CLAIMS            CLAIMS           CLAIMS
  NUMBER                             TRAN. CODE    SCHEDULED          ASSERTED          ALLOWED              PAID
       1        Chatham County         5800-000         $1,590.12       $3,182.00          $1,590.12          $0.00
                Tax Collector
       2        Guilford County        5800-000             $0.00       $1,079.92           $564.04           $0.00
                Tax Collector
       4a       INTERNAL               5800-000             $0.00 $1,396,268.89 $1,396,268.89                 $0.00
                REVENUE
                SERVICE
       8a       NC Department          5800-000             $0.00      $32,347.19         $32,347.19          $0.00
                of Revenue
                Tracey Joseph          5100-000      $200,000.00               $0.00           $0.00          $0.00
  TOTAL PRIORITY UNSECURED CLAIMS                    $201,590.12 $1,432,878.00 $1,430,770.24                  $0.00

   EXHIBIT 7 – GENERAL UNSECURED CLAIMS

   CLAIM           CLAIMANT           UNIFORM        CLAIMS             CLAIMS               CLAIMS        CLAIM
  NUMBER                             TRAN. CODE   SCHEDULED           ASSERTED             ALLOWED         S PAID
       3        Lake Julian Trails     7100-000           $0.00         $1,000.00                  $0.00      $0.00
                Homeowners
                Association, Inc.
       4b       INTERNAL               7100-000           $0.00      $1,436,910.80        $1,436,910.80       $0.00
                REVENUE
Case 15-00348-5-DMW           Doc 74 Filed 01/15/19 Entered 01/15/19 12:28:21          Page 5 of 10


          SERVICE
     5    Wells Fargo             7100-000    $2,089,107.74   $2,082,885.18   $2,082,885.18   $0.00
          Bank, N.A.
     6    Buildpro                7100-000      $30,336.29           $0.00           $0.00    $0.00
          Construction
          Company
     7    American                7100-000       $2,284.00       $2,241.08       $2,241.08    $0.00
          InfoSource LP as
          agent for
     8b   NC Department           7100-000           $0.00     $165,469.27     $165,469.27    $0.00
          of Revenue
     9    Lisa Miller             7100-000       $2,802.59       $1,044.09         $802.59    $0.00
     10   Heritage Pointe         7100-000           $0.00       $2,746.42       $2,746.42    $0.00
          Land Owners
          Association, Inc.
          ADT Security            7100-000         $152.99           $0.00           $0.00    $0.00
          Services
          Alliance Urology        7100-000           $0.00           $0.00           $0.00    $0.00
          Specialist
          Citi                    7100-000      $12,955.00           $0.00           $0.00    $0.00
          Law Offices of          7100-000       $2,341.68           $0.00           $0.00    $0.00
          Anthony E.
          Flanagan
          Nationstar              7100-000      $87,467.00           $0.00           $0.00    $0.00
          Mortgage, LLC
          Suntrust Bank           7100-000     $194,921.00           $0.00           $0.00    $0.00
          Time Warner             7100-000         $532.94           $0.00           $0.00    $0.00
          Cable
  TOTAL GENERAL UNSECURED CLAIMS              $2,422,901.23   $3,692,296.84   $3,691,055.34   $0.00
            Case 15-00348-5-DMW                    Doc 74 Filed 01/15/19 Entered 01/15/19 12:28:21                                               Page   6 of 10
                                                                                                                                                    Page No:  1
                                                               FORM 1
                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                             Exhibit 8
                                                             ASSET CASES
Case No.:                      15-00348-5-DMW                                                       Trustee Name:                                 Joseph M. Lischwe
Case Name:                     JOSEPH, ELTON LEE                                                    Date Filed (f) or Converted (c):              01/20/2015 (f)
For the Period Ending:         1/15/2019                                                            §341(a) Meeting Date:                         02/19/2015
                                                                                                    Claims Bar Date:                              12/10/2015

                         1                         2                     3                      4                   5                  6                7               8
                 Asset Description            Petition/         Estimated Net Value          Property          Sales/Funds       Asset Fully          Lien          Exemption
                  (Scheduled and            Unscheduled          (Value Determined           Abandoned         Received by      Administered         Amount          Amount
             Unscheduled (u) Property)         Value                by Trustee,        OA =§ 554(a) abandon.    the Estate         (FA) /
                                                                     Less Liens,                                                Gross Value of
                                                                    Exemptions,                                                  Remaining
                                                                  and Other Costs)                                                 Assets
 Ref. #
1         209 American Court,                   $300,000.00                    $0.00                                    $0.00              FA $2,059,182.17                  $0.00
          Apex, NC 27502,
          Chatham County, Resale
          value, Fee simple
2         4503 Shaw Farm Circle,                 $40,000.00                    $0.00                                    $0.00              FA $4,598,104.68                  $0.00
          Greensboro, NC 27406,
          Fee simple, Resale value
3         2310 Wrightsville Avenue,             $200,000.00                    $0.00                                    $0.00              FA $2,025,649.72                  $0.00
          Suite 115, Wilmington,
          NC 28403, Tenant in
          common with Tracy
          Joseph, Resale value
4         Cash                                          $0.00                  $0.00                                    $0.00              FA               $0.00            $0.00
5         SECU checking                                 $0.00                  $0.00                                    $0.00              FA               $0.00            $0.00
6         SECU share                                    $0.00                  $0.00                                    $0.00              FA               $0.00            $0.00
7         Small kitchen appliances                 $150.00                     $0.00                                    $0.00              FA               $0.00       $150.00
          Resale value
8         Stove Resale value                       $300.00                     $0.00                                    $0.00              FA               $0.00       $300.00
9         Refrigerator Resale value                $300.00                     $0.00                                    $0.00              FA               $0.00       $300.00
10        Washer/dryer Resale value                $300.00                     $0.00                                    $0.00              FA               $0.00       $300.00
11        Silver/flatware Resale                       $40.00                  $0.00                                    $0.00              FA               $0.00           $40.00
          value
12        Living room and den                      $200.00                     $0.00                                    $0.00              FA               $0.00       $200.00
          furniture Resale value
13        Bedroom furniture Resale                 $400.00                     $0.00                                    $0.00              FA               $0.00       $400.00
          value
14        Office furniture Resale                  $200.00                     $0.00                                    $0.00              FA               $0.00       $200.00
          value
15        Televisions, computers.                  $300.00                     $0.00                                    $0.00              FA               $0.00       $300.00
          stereo, DVD player/video
          camera. Resale value
16        Book, music, and film                        $20.00                  $0.00                                    $0.00              FA               $0.00           $20.00
          collection Resale value
17        Clothes Resale value                     $150.00                     $0.00                                    $0.00              FA               $0.00       $150.00
18        Golf clubs, 3 bikes and a                $450.00                     $0.00                                    $0.00              FA               $0.00       $450.00
          treadmill Resale value
19        St. Mary's Home Care                          $0.00                  $0.00                                    $0.00              FA               $0.00            $0.00
          Services, Inc.
20        The Burns Group, LLC                          $0.00                  $0.00                                    $0.00              FA               $0.00            $0.00
          Owns real property in
          Wilmington, NC
            Case 15-00348-5-DMW                       Doc 74 Filed 01/15/19 Entered 01/15/19 12:28:21                                              Page   7 of 10
                                                                                                                                                      Page No:  2
                                                                  FORM 1
                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                            Exhibit 8
                                                                ASSET CASES
Case No.:                    15-00348-5-DMW                                                           Trustee Name:                                 Joseph M. Lischwe
Case Name:                   JOSEPH, ELTON LEE                                                        Date Filed (f) or Converted (c):              01/20/2015 (f)
For the Period Ending:       1/15/2019                                                                §341(a) Meeting Date:                         02/19/2015
                                                                                                      Claims Bar Date:                              12/10/2015

                         1                            2                    3                      4                   5                  6                7               8
                 Asset Description               Petition/        Estimated Net Value          Property          Sales/Funds       Asset Fully          Lien          Exemption
                  (Scheduled and               Unscheduled         (Value Determined           Abandoned         Received by      Administered         Amount          Amount
             Unscheduled (u) Property)            Value               by Trustee,        OA =§ 554(a) abandon.    the Estate         (FA) /
                                                                       Less Liens,                                                Gross Value of
                                                                      Exemptions,                                                  Remaining
                                                                    and Other Costs)                                                 Assets
21     St Mary's Home Care                                $0.00                  $0.00                                    $0.00                FA             $0.00           $0.00
       Services, Inc. owes debtor
       $22,000. Collection
       unlikely.
Asset Notes:       Uncollectible. Bankruptcy filed.
22     Homecare license from                              $0.00                  $0.00                                    $0.00                FA             $0.00           $0.00
       State of Wisconsin
Asset Notes:     No value to the estate.
23      2009 Toyota Avalon.                       $10,000.00                     $0.00                              $4,332.50                  FA             $0.00      $8,500.00
        100k miles. Resale value
Asset Notes:     2009 Toyota VIN 4T1BK36BX9U324832 - Sold by Trustee Callaway pursuant to 5/15/15 Order Allowing Trustee's Report and
                 Application to Pay Auctioneer's Commission in companion case
24      205 Bergen Avenue,             (u)        Unknown              Unknown                               $0.00         Unknown                            $0.00           $0.00
        Apex, NC
Asset Notes:      NOT AN ASSET OF THE ESTATE. A motion for relief was filed by the creditor as Debtor was listed on the promissory note. The
                  property was deeded to Debtor's ex-wife during the divorce proceedings on 8/24/11.


TOTALS (Excluding unknown value)                 $552,810.00                     $0.00                              $4,332.50                $0.00 $8,682,936.57        $11,310.00




 Initial Projected Date Of Final Report (TFR):            02/15/2016                                                      /s/ JOSEPH M. LISCHWE
 Current Projected Date Of Final Report (TFR):            09/15/2016                                                      JOSEPH M. LISCHWE
             Case 15-00348-5-DMW                        Doc 74 Filed 01/15/19 Entered 01/15/19 12:28:21                                         Page 8Page
                                                                                                                                                       of 10
                                                                                                                                                           No: 1
                                                                   FORM 2                                                                              Exhibit 9
                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                           15-00348-5-DMW                                                              Trustee Name:                           Joseph M. Lischwe
Case Name:                         JOSEPH, ELTON LEE                                                           Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***6053                                                                  Checking Acct #:                        ******0348
Co-Debtor Taxpayer ID #:                                                                                       Account Title:                          DDA
For Period Beginning:              1/20/2015                                                                   Blanket bond (per case limit):          $1,000,000.00
For Period Ending:                 1/15/2019                                                                   Separate bond (if applicable):

       1                2                       3                                    4                                             5               6                   7

   Transaction       Check /             Paid to/                        Description of Transaction            Uniform          Deposit       Disbursement           Balance
      Date            Ref. #          Received From                                                           Tran Code           $                $


02/16/2016                     Rabobank, N.A.               Transfer Funds                                    9999-000            $4,228.34                            $4,228.34
02/29/2016                     Integrity Bank               Bank Service Fee                                  2600-000                                 $3.08           $4,225.26
03/31/2016                     Integrity Bank               Bank Service Fee                                  2600-000                                 $6.81           $4,218.45
04/30/2016                     Integrity Bank               Bank Service Fee                                  2600-000                                 $6.58           $4,211.87
05/31/2016                     Integrity Bank               Bank Service Fee                                  2600-000                                 $6.79           $4,205.08
06/30/2016                     Integrity Bank               Bank Service Fee                                  2600-000                                 $6.56           $4,198.52
07/31/2016                     Integrity Bank               Bank Service Fee                                  2600-000                                 $6.77           $4,191.75
08/31/2016                     Integrity Bank               Bank Service Fee                                  2600-000                                 $6.76           $4,184.99
02/03/2017           5001      ELTON JOSEPH                 Payment of exemption claimed in 2009              8100-002                           $3,500.00                 $684.99
                                                            Toyota Avalon
06/14/2017           5002      Nelson Mullins Riley &       Final Distribution: Claim #: ; Amount             3110-000                            $625.27                   $59.72
                               Scarborough LLP              Claimed: 3,642.00; Distribution Dividend:
                                                            17.17; Amount Allowed: 3,642.00;
06/14/2017           5003      Joseph M. Lischwe            Trustee Compensation                              2100-000                             $35.74                   $23.98
06/14/2017           5004      Joseph M. Lischwe            Trustee Expenses                                  2200-000                             $23.98                    $0.00
10/23/2018           5001      STOP PAYMENT:                Payment of exemption claimed in 2009              8100-004                          ($3,500.00)            $3,500.00
                               ELTON JOSEPH                 Toyota Avalon
10/24/2018           5005      Sasser Law Firm              Debtor's exemption in vehicle sold in St.         8100-002                           $3,500.00                   $0.00
                                                            Mary's case

                                                                   TOTALS:                                                        $4,228.34      $4,228.34                   $0.00
                                                                       Less: Bank transfers/CDs                                   $4,228.34          $0.00
                                                                   Subtotal                                                           $0.00      $4,228.34
                                                                       Less: Payments to debtors                                      $0.00      $3,500.00
                                                                   Net                                                                $0.00        $728.34


  For the period of 1/20/2015 to 1/15/2019                                               For the entire history of the account between 02/16/2016 to 1/15/2019

  Total Compensable Receipts:                                  $0.00                     Total Compensable Receipts:                                       $0.00
  Total Non-Compensable Receipts:                              $0.00                     Total Non-Compensable Receipts:                                   $0.00
  Total Comp/Non Comp Receipts:                                $0.00                     Total Comp/Non Comp Receipts:                                     $0.00
  Total Internal/Transfer Receipts:                        $4,228.34                     Total Internal/Transfer Receipts:                             $4,228.34


  Total Compensable Disbursements:                         ($2,771.66)                   Total Compensable Disbursements:                              ($2,771.66)
  Total Non-Compensable Disbursements:                      $7,000.00                    Total Non-Compensable Disbursements:                           $7,000.00
  Total Comp/Non Comp Disbursements:                        $4,228.34                    Total Comp/Non Comp Disbursements:                             $4,228.34
  Total Internal/Transfer Disbursements:                        $0.00                    Total Internal/Transfer Disbursements:                             $0.00
             Case 15-00348-5-DMW                         Doc 74 Filed 01/15/19 Entered 01/15/19 12:28:21                                       Page 9Page
                                                                                                                                                      of 10
                                                                                                                                                          No: 2
                                                                    FORM 2                                                                            Exhibit 9
                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                           15-00348-5-DMW                                                             Trustee Name:                           Joseph M. Lischwe
Case Name:                         JOSEPH, ELTON LEE                                                          Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:             **-***6053                                                                 Checking Acct #:                        ******8766
Co-Debtor Taxpayer ID #:                                                                                      Account Title:                          Checking Account
For Period Beginning:              1/20/2015                                                                  Blanket bond (per case limit):          $1,000,000.00
For Period Ending:                 1/15/2019                                                                  Separate bond (if applicable):

       1                2                       3                                   4                                             5               6                 7

   Transaction       Check /              Paid to/                      Description of Transaction            Uniform          Deposit       Disbursement         Balance
      Date            Ref. #           Received From                                                         Tran Code           $                $


05/27/2015            (23)     Joseph N. Callaway            Sale of 2009 Toyota titled to Mr. Joseph        1229-000            $4,332.50                          $4,332.50
                                                             sold in companion case, St. Mary's Home
                                                             Care Services, Inc.
05/29/2015                     Rabobank, N.A.                Bank and Technology Services Fee                2600-000                             $10.00            $4,322.50
06/30/2015                     Rabobank, N.A.                Bank and Technology Services Fee                2600-000                             $10.00            $4,312.50
07/31/2015                     Rabobank, N.A.                Bank and Technology Services Fee                2600-000                             $10.00            $4,302.50
08/31/2015                     Rabobank, N.A.                Bank and Technology Services Fee                2600-000                             $10.00            $4,292.50
09/30/2015                     Rabobank, N.A.                Bank and Technology Services Fee                2600-000                             $10.00            $4,282.50
10/20/2015           1001      International Sureties,       Prorata Bond Premium                            2300-000                                 $4.16         $4,278.34
                               LTD.
10/30/2015                     Rabobank, N.A.                Bank and Technology Services Fee                2600-000                             $10.00            $4,268.34
11/30/2015                     Rabobank, N.A.                Bank and Technology Services Fee                2600-000                             $10.00            $4,258.34
12/31/2015                     Rabobank, N.A.                Bank and Technology Services Fee                2600-000                             $10.00            $4,248.34
01/29/2016                     Rabobank, N.A.                Bank and Technology Services Fee                2600-000                             $10.00            $4,238.34
02/16/2016                     Rabobank, N.A.                Bank Service Fee                                2600-000                             $10.00            $4,228.34
02/16/2016                     Integrity Bank                Transfer Funds                                  9999-000                           $4,228.34                 $0.00

                                                                    TOTALS:                                                      $4,332.50      $4,332.50                 $0.00
                                                                        Less: Bank transfers/CDs                                     $0.00      $4,228.34
                                                                    Subtotal                                                     $4,332.50        $104.16
                                                                        Less: Payments to debtors                                    $0.00          $0.00
                                                                    Net                                                          $4,332.50        $104.16


  For the period of 1/20/2015 to 1/15/2019                                              For the entire history of the account between 05/26/2015 to 1/15/2019

  Total Compensable Receipts:                               $4,332.50                   Total Compensable Receipts:                                   $4,332.50
  Total Non-Compensable Receipts:                               $0.00                   Total Non-Compensable Receipts:                                   $0.00
  Total Comp/Non Comp Receipts:                             $4,332.50                   Total Comp/Non Comp Receipts:                                 $4,332.50
  Total Internal/Transfer Receipts:                             $0.00                   Total Internal/Transfer Receipts:                                 $0.00


  Total Compensable Disbursements:                            $104.16                   Total Compensable Disbursements:                                $104.16
  Total Non-Compensable Disbursements:                          $0.00                   Total Non-Compensable Disbursements:                              $0.00
  Total Comp/Non Comp Disbursements:                          $104.16                   Total Comp/Non Comp Disbursements:                              $104.16
  Total Internal/Transfer Disbursements:                    $4,228.34                   Total Internal/Transfer Disbursements:                        $4,228.34
             Case 15-00348-5-DMW                     Doc 74 Filed 01/15/19 Entered 01/15/19 12:28:21                                       Page 10
                                                                                                                                                Pageof
                                                                                                                                                    No: 3
                                                               FORM10 2                                                                           Exhibit 9
                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                        15-00348-5-DMW                                                            Trustee Name:                           Joseph M. Lischwe
Case Name:                      JOSEPH, ELTON LEE                                                         Bank Name:                              Rabobank, N.A.
Primary Taxpayer ID #:          **-***6053                                                                Checking Acct #:                        ******8766
Co-Debtor Taxpayer ID #:                                                                                  Account Title:                          Checking Account
For Period Beginning:            1/20/2015                                                                Blanket bond (per case limit):          $1,000,000.00
For Period Ending:               1/15/2019                                                                Separate bond (if applicable):

      1                 2                    3                                  4                                            5                6                   7

  Transaction        Check /            Paid to/                    Description of Transaction            Uniform          Deposit     Disbursement             Balance
     Date             Ref. #         Received From                                                       Tran Code           $              $




                                                                                                                                                NET              ACCOUNT
                                                                         TOTAL - ALL ACCOUNTS                    NET DEPOSITS              DISBURSE             BALANCES

                                                                                                                           $4,332.50       $4,332.50                  $0.00




 For the period of 1/20/2015 to 1/15/2019                                           For the entire history of the case between 01/20/2015 to 1/15/2019

 Total Compensable Receipts:                            $4,332.50                   Total Compensable Receipts:                                   $4,332.50
 Total Non-Compensable Receipts:                            $0.00                   Total Non-Compensable Receipts:                                   $0.00
 Total Comp/Non Comp Receipts:                          $4,332.50                   Total Comp/Non Comp Receipts:                                 $4,332.50
 Total Internal/Transfer Receipts:                      $4,228.34                   Total Internal/Transfer Receipts:                             $4,228.34


 Total Compensable Disbursements:                      ($2,667.50)                  Total Compensable Disbursements:                              ($2,667.50)
 Total Non-Compensable Disbursements:                   $7,000.00                   Total Non-Compensable Disbursements:                           $7,000.00
 Total Comp/Non Comp Disbursements:                     $4,332.50                   Total Comp/Non Comp Disbursements:                             $4,332.50
 Total Internal/Transfer Disbursements:                 $4,228.34                   Total Internal/Transfer Disbursements:                         $4,228.34




                                                                                                     /s/ JOSEPH M. LISCHWE
                                                                                                     JOSEPH M. LISCHWE
